Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 1 of 19



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION


   STRIKE 3 HOLDINGS, LLC,             )
                                       )
                     Plaintiff,        )
                                       )                1:19-cv-22188-KMW
                     v.                )
                                       )
   [REDACTED],                         )
                                       )
                     Defendant.        )
   ____________________________________)

                 ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT


          COMES NOW Defendant [REDACTED] (“Defendant”), by and through counsel, and in

   response to Plaintiff’s First Amended Complaint states as follows:


                                                 Introduction


      1. This is a case about the ongoing and wholesale copyright infringement of Plaintiff’s

   motion pictures by Defendant, initially known only by an IP address.


      ANSWER: Defendant admits that this accurately reflects the allegations made by Plaintiff in

   its First Amended Complaint. Defendant denies having infringed any of Plaintiff’s works.


      2. Plaintiff, is the owner of award winning, critically acclaimed adult motion pictures.
       ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations made in this paragraph, and on that basis they are denied.


      3. Strike 3’s motion pictures are distributed through the Blacked, Tushy, Vixen, and Blacked

   Raw adult websites and DVDs. With more than 20 million unique visitors to its websites each

   month, the brands are famous for redefining adult content, creating high-end, artistic, and
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 2 of 19



   performer-inspiring motion pictures produced with a Hollywood style budget and quality.


      ANSWER: Defendant admits that Plaintiff distributes its motion pictures as described in this

   paragraph. Defendant does not have sufficient information or knowledge to admit or deny the

   remaining allegations of this paragraph, and on that basis they are denied.


      4.   Defendant is, in a word, stealing these works on a grand scale. Using the BitTorrent

   protocol, Defendant is committing rampant and wholesale copyright infringement by

   downloading Strike 3’s motion pictures as well as distributing them to others. Defendant did not

   infringe just one or two of Strike 3’s motion pictures, but has been recorded infringing 108

   movies over an extended period of time.


      ANSWER: Denied.

      5. Although Defendant attempted to hide this theft by infringing Plaintiff’s content

   anonymously, Defendant’s Internet Service Provider (“ISP”), Cogeco Communications, Inc.

   (Atlantic Broadband), identified Defendant through his or her IP addresss 69.84.100.213.


      ANSWER: Denied.


           6. This is a civil action seeking damages under the United States Copyright Act of 1976,

   as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).


      ANSWER: Defendant admits this is a civil action and that Plaintiff is seeking damages under

   the statutes mentioned in this paragraph.


                                       Jurisdiction and Venue

      7. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
   § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright actions)
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 3 of 19



       ANSWER: Admitted.


       8. This Court has personal jurisdiction over Defendant because Defendant used an Internet

   Protocol address (“IP address”) traced to a physical address located within this District to commit

   copyright infringement. Therefore (i) Defendant committed the tortious conduct alleged in this

   Complaint in this State; and, (ii) Defendant resides in this State and/or; (iii) Defendant has

   engaged in substantial – and not isolated – business activity in this State.


       ANSWER: Defendant admits that this Court has jurisdiction over him. Defendant denies

   committing the “tortious conduct” alleged in Plaintiff’s First Amended Complaint. Defendant

   admits that he lives and works in the state.


       9.        Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this district because: (i)

   a substantial part of the events or omissions giving rise to the claims occurred in this District;

   and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this

   State. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for

   copyright cases) because Defendant or Defendant’s agent resides or may be found in this

   District.


       ANSWER: Defendant admits that venue is proper in this District.


                                                  Parties


       10.       Strike 3 is a Delaware limited liability company located at 2140 S. Dupont Hwy,

   Camden, DE.


       ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 4 of 19



       11.       Defendant, [REDACTED], is an individual residing at [REDACTED].


       ANSWER: Admitted.


                                          Factual Background


                                 Plaintiff’s Award-Winning Copyrights


       12.       Strike 3’s subscription-based websites proudly boast a paid subscriber base that is

   one of the highest of any adult-content sites in the world. Strike 3 also licenses its motion

   pictures to popular broadcasters and Strike 3’s motion pictures are the number one selling adult

   DVDs in the United States.


       ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


       13.       Strike 3’s motion pictures and websites have won numerous awards, such as “best

   cinematography,” “best new studio,” and “adult site of the year.” One of Strike 3’s owners,

   three-time director of the year Greg Lansky, has been dubbed the adult film industry’s “answer to

   Steven Spielberg.”


       ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


       14.       Strike 3’s motion pictures have had positive global impact, leading more adult

   studios to invest in better content, higher pay for performers, and to treat each performer with

   respect and like an artist.


       ANSWER: Defendant does not possess sufficient information to admit or deny the
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 5 of 19



   allegations contained in this paragraph, and on that basis they are denied.


      15.       Unfortunately, Strike 3, like a large number of other makers of motion picture and

   television works, has a major problem with Internet piracy. Often appearing among the most

   infringed popular entertainment content on torrent websites, Strike 3’s motion pictures are

   among the most pirated content in the world.


      ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


      16.       BitTorrent is a system designed to quickly distribute large files over the Internet.

   Instead of downloading a file, such as a movie, from a single source, BitTorrent users are able to

   connect to the computers of other BitTorrent users in order to simultaneously download and

   upload pieces of the file from and to other users.


      ANSWER: Defendant admits that this is an accurate general description of how the

   BitTorrent protocol works. Defendant denies using the BitTorrent protocol to infringe any of

   Plaintiff’s copyrights.


      17.       To use BitTorrent to download a movie, the user has to obtain a “torrent” file for

   that movie, from a torrent website. The torrent file contains instructions for identifying the

   Internet addresses of other BitTorrent users who have the movie, and for downloading the movie

   from those users. Once a user downloads all of the pieces of that movie from the other BitTorrent

   users, the movie is automatically reassembled into its original form, ready for playing.


      ANSWER: Defendant denies that this is a completely accurate description of how the

   BitTorrent protocol operates, though it is accurate to state that after a BitTorrent user downloads
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 6 of 19



   all of the pieces of any file, the program or site they are using assembles them into a complete

   copy of the file.


         18.      BitTorrent’s popularity stems from the ability of users to directly interact with each

   other to distribute a large file without creating a heavy load on any individual source computer

   and/or network. It enables Plaintiff’s motion pictures, which are often filmed in state of the art

   4kHD, to be transferred quickly and efficiently. Moreover, BitTorrent is designed so that the

   more files a user offers for download to others, the faster the user’s own downloads become. In

   this way, each user benefits from illegally distributing other’s content and violating copyright

   laws.


         ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


         19.    Each piece of a BitTorrent file is assigned a unique cryptographic hash value.


         ANSWER: Defendant denies that the cryptographic hash values assigned to each piece are

   always unique.


         20.     The cryptographic hash value of the piece (“piece hash”) acts as that piece’s unique

    digital fingerprint. Every digital file has one single possible cryptographic hash value correlating

    to it. The BitTorrent protocol utilizes cryptographic hash values to ensure each piece is properly

    routed amongst BitTorrent users as they engage in file sharing.


         ANSWER: Defendant admits this is a generally accurate statement regarding hash values,

   but denies that every digital file has one single “possible” cryptographic hash value correlating to

   it.
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 7 of 19



      21.        The entirety of the digital media file also has a unique cryptographic hash value

   (“file hash”), which acts as a digital fingerprint identifying the digital media file (e.g. a movie).

   Once infringers complete the downloading of all pieces which comprise a digital media file, the

   BitTorrent software uses the file hash to determine that the file is complete and accurate.


      ANSWER: Denied.


      22.        Defendant used the BitTorrent file network to illegally download and distribute

   Plaintiff’s copyrighted motion pictures.


      ANSWER: Denied.


      23.        Plaintiff’s investigator, IPP International U.G. (“IPP”) established direct TCP/IP

   connections with the Defendant’s IP address as outlined on Exhibit A while Defendant was using

   the BitTorrent file distribution network.


      ANSWER: Denied.


      24.        While Defendant was infringing, IPP downloaded from Defendant one or more

   pieces of the digital media files containing Strike 3’s motion pictures listed on Exhibit A

   (“Works”).


      ANSWER: Denied.

      25.        A full copy of each digital media file was downloaded from the BitTorrent file

   distribution network, and it was confirmed through independent calculation that the file hash

   correlating to each file matched the file hash downloaded by Defendant.

      ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 8 of 19



       26.       Defendant downloaded, copied, and distributed a complete copy of Plaintiff’s

   Works without authorization.


       ANSWER: Denied.


       27.       At no point was Plaintiff’s copyrighted content uploaded by IPP to any BitTorrent

   user.


       ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


       28.       The digital media files have been verified to contain a digital copy of a motion

   picture that is identical (or alternatively, strikingly similar or substantially similar) to Plaintiff’s

   corresponding original copyrighted Works.


       ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


       29.       Defendant’s infringement is continuous and ongoing. Absent this lawsuit, Plaintiff

   knows of no way to effectively prevent Defendant from infringing Plaintiff’s motion pictures.


       ANSWER: Denied.


       30.       Plaintiff owns the copyrights to the Works and the Works have either been

   registered with the United States Copyright Office or have pending copyright registrations. The

   United States Copyright Office registration information for the Works, including the registration

   number, is outlined on Exhibit A.


       ANSWER: Defendant does not possess sufficient information to admit or deny the
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 9 of 19



   allegations contained in this paragraph, and on that basis they are denied.


      31.        For Plaintiff’s Works that are still pending registration, a complete application,

   fees, and deposit materials for copyright registration have been received by the Copyright Office

   in compliance with the Copyright Act, 17 U.S.C. §§ 101, et seq. The application number is listed

   on Exhibit A.


      ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


      32.        Plaintiff is entitled to seek statutory damages and attorneys’ fees under 17 U.S.C. §

   501 of the United States Copyright Act.


      ANSWER: Denied.


      33.        Plaintiff’s investigator logged BitTorrent network activity emanating from

   Defendant’s IP address. Collectively, this evidence is referred to as the “Additional Evidence.”


      ANSWER:            Defendant does not possess sufficient information to admit or deny the

      allegations in this paragraph, and as such they are denied.


      34. The Additional Evidence contains content which correlates to Defendant’s profession.

            Indeed, Defendant’s social media profile establishes that Defendant is a Systems and

            Electrical Engineer. And, Plaintiff’s Additional Evidence lists numerous e-books related

            to engineering, including but not limited to, “Engineering Fundamentals of the Internal

            Combustion Engine[,]” “Electrical Safety Code Manual(2010)BBS.pdf[,]” “Software

            Engineering 9th edition [Ura].pdf[,]” “What Every Engineer Should Know About Excel,
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 10 of 19



            Second Edition – Tr[,]” “Electrical Safety Code Manual(2010)BBS.pdf[,]” and

            “Powerboater’s Guide to Electrical Systems 2ed 2007 Sherman 0470516133.pdf[.]”


      ANSWER:             Defendant does not possess sufficient information to admit or deny the

      allegations in this paragraph, and as such they are denied.


      35.          Based on the foregoing information, discovery will likely show that Defendant is

   the person who used BitTorrent in the house from where the infringement emanated.

   Consequently, discovery will likely show that Defendant is the person who infringed Plaintiff’s

   copyrighted works through the use of BitTorrent.


      ANSWER: Denied.


                                                 COUNT I
                                      Direct Copyright Infringement
      36.          The allegations contained in paragraphs 1-35 are hereby re-alleged as if fully set

   forth herein.


      ANSWER: Defendant re-alleges his answers to paragraphs 1-35 as if fully set forth herein.


      37.          Plaintiff is the owner of the Works, which is an original work of authorship.


      ANSWER: Defendant does not possess sufficient information to admit or deny the

   allegations contained in this paragraph, and on that basis they are denied.


      38.          Defendant copied and distributed the constituent elements of Plaintiff’s Works

   using the BitTorrent protocol.


      ANSWER: Denied.
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 11 of 19



      39.         At no point in time did Plaintiff authorize, permit or consent to Defendant’s

   copying, distribution, performance and/or display of its Works, expressly or otherwise.


      ANSWER: Denied.


      40.         As a result of the foregoing, Defendant violated Plaintiff’s exclusive right to:
            (A) Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;
            (B)   Distribute copies of the Works to the public by sale or other transfer of ownership,

   or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;


            (C)   Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and 501, by

   showing the Works’ images in any sequence and/or by making the sounds accompanying the

   Works’ audible and transmitting said performance of the work, by means of a device or process,

   to members of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

   definitions of “perform” and “publically” perform); and


            (D) Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and 501, by


   showing individual images of the works non-sequentially and transmitting said display of the


   works by means of a device or process to members of the public capable of receiving the


   display (as set forth in 17 U.S.C. § 101’s definition of “publicly” display). Defendant’s

   infringements were committed “willfully” within the meaning of 28 U.S.C. § 504(c)(2).


         ANSWER: Denied, including as to each subpart.


      41.          Defendant’s infringements were committed “willfully” within the meaning of 17

   U.S.C. § 504(c)(2).

      ANSWER: Denied.
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 12 of 19



      42. In response to Plaintiff’s prayer for relief, beginning with the word “WHEREFORE” near

          the bottom of page 7 of Plaintiff’s First Amended Complaint, and including sub-

          paragraphs A-F, Defendant answers as follows: Denied. Defendant denies infringing

          Plaintiff’s copyrights and denies that Plaintiff is entitled to any of the relief requested in

          its prayer for relief.

      43. Any allegation contained in Plaintiff’s First Amended Complaint not admitted or denied

          above is hereby denied.

                                     AFFIRMATIVE DEFENSES

                             First Affirmative Defense - Misuse of Copyright

          1.       The goal of copyright law is to promote the arts and technology by providing

   exclusive rights for a certain amount of time.

          2.       The goal of copyright law is not to facilitate the creation of alternative revenue

   streams for creators of computer code.

          3.       Upon information and belief, Plaintiff’s goal in filing this lawsuit and others like

   it is not a judgment on the merits. Instead, Plaintiff uses the Federal Court system to coerce

   settlements.

          4.       Upon information and belief, this lawsuit, like the many other Strike 3 suits, is a

   vehicle to create an alternative revenue stream rather than to promote the arts and technology.

          5.       Accordingly, Plaintiff is attempting to impermissibly expand the use of copyright

   for improper means.

          6.       For these reasons, Plaintiff should take nothing on its Complaint.

                  Second Affirmative Defense - Unconstitutionally Excessive Damages
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 13 of 19



           7.      Plaintiff’s claims are barred insofar as they seek statutory damages that are

   unconstitutionally excessive and disproportionate to any actual damages that may have been

   sustained in violation of the Due Process Clause of the United States Constitution.

                                 Third Affirmative Defense - De Minimis

           8.      Defendant stands accused of providing small portions of data corresponding to the

   copyrighted works to Plaintiff’s investigators.

           9.      These pieces may prove to be of minimal creativity or protectable elements.

   Plaintiff cannot prove any actual financial loss from the alleged infringement, and any such

   damage would be limited to a small fee for membership on Plaintiff’s websites.

           10.     Upon information and belief, Plaintiff’s experts, IPP International, collects pieces

   no larger than 16 kilobytes in size. A 16 kilobyte piece is too small to be viewed on any movie

   player, and thus none of the pieces Plaintiff’s expert allegedly received from Defendant’s IP

   address could possibly have been evaluated to determine whether they contain video or audio

   material that is original and is a constituent component of any of the works listed on Exhibit A to

   its First Amended Complaint.

           11.     Without any admission whatsoever, Defendant asserts that any 16 kilobyte pieces

   Plaintiff’s experts allege were collected from his IP address are minimal and Plaintiff should take

   nothing based on the doctrine of de minimis non curat lex.

                       Fourth Affirmative Defense - Failure to Mitigate Damages

           12.     Plaintiff has hired IPP International UG (“IPP”) to monitor the Internet for

   activities that allegedly infringe on its copyrights.
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 14 of 19



          13.     IPP has managed to monitor the Internet sufficiently to provide Plaintiff with

   information that Plaintiff has used to bring myriad cases throughout the United States and

   identified Defendant’s IP Address as allegedly infringing some time ago.

          14.     Plaintiff failed to take any steps to mitigate its damages.

          15.     In particular, Plaintiff failed to make use of the inexpensive takedown processes

   provided by the Digital Millennium Copyright Act.

          16.     Further, unlike other industry participants such as the Recording Industry

   Association of America and the Motion Picture Association of America, Plaintiff has, upon

   information and belief, failed to engage in the “Six-Strikes Copyright Alert System,” or any

   other similar system.

          17.     Having failed to mitigate its damages, Plaintiff is entitled to no relief.

                              Fifth Affirmative Defense - No Infringement

          18.     Defendant has not engaged in or contributed to any infringement of the copyrights

   alleged.

                     Sixth Affirmative Defense - Failure to State a Cause of Action

          19.     The facts alleged by Plaintiff are insufficient to state a cause of action against

   Defendant. Notably, Plaintiff admits in its Complaint that it did not download any entire film

   from Defendant.

          20.     Moreover, Plaintiff has failed to allege that any evidence allegedly collected from

   Defendant was ever evaluated or could ever be evaluated to determine whether it constitutes

   copyright infringement.

                  Seventh Affirmative Defense - Failure to Join Indispensable Parties
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 15 of 19



          21.     Plaintiff has failed to join indispensable parties, namely other participants in the

   so-called swarms. Particularly, Plaintiff has failed to join the individuals from whom its expert

   downloaded the actual copies of the works listed on Exhibit A for comparison to the original

   work as alleged in its original motion for early discovery and in its First Amended Complaint.

                      Eighth Affirmative Defense - Statutory Relief Not Available

          22.     The one-satisfaction rule operates to prevent double recovery, or the

   overcompensation of a plaintiff for a single injury. Plaintiff is barred from seeking statutory

   damages, costs, and/or attorney’s fees under 17 U.S.C. § 504 to the extent plaintiff has already

   recovered for alleged infringements in prior actions or settlements.

          23.     Moreover, insofar as Plaintiff has received an award for statutory damages against

   other “swarm” participants transferring any particular film, Plaintiff’s recovery should be limited

   to Defendant’s portion of that statutory award.

                         Ninth Affirmative Defense - No Willful Infringement

          24.     Without admitting any wrongdoing, any infringement by Defendant was innocent

   and not willful.

          25.     Defendant was not aware and had no reason to believe that any of his acts

   constituted an infringement of copyright, and denies that any action he allegedly took did

   constitute copyright infringement.

                               Tenth Affirmative Defense - Acquiescence

          26.     Plaintiff’s claims are barred by the doctrine of acquiescence.

          27.     Plaintiff knew of their films being downloaded and did nothing.

                                Eleventh Affirmative Defense - Estoppel
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 16 of 19



          28.     Plaintiff’s claims are barred by the doctrine of estoppel. Without admitting any

   infringement, Defendant alleges that, though Plaintiff knew the facts of any alleged file-sharing

   by Defendant and/or others using Defendant’s Internet connection, Plaintiff acted in such a

   manner that Defendant and/or third parties were entitled to, and did, believe that the continued

   availability of the copyrighted work on BitTorrent was intended by Plaintiff, and any actions to

   download were induced by, and done in reliance on, Plaintiff’s conduct.

                             Twelfth Affirmative Defense - Unclean Hands

          29.     Plaintiff’s claims are barred by the doctrine of unclean hands.

          30.     Upon information and belief, Plaintiff obtained the information and data used to

   justify bringing this case by paying an unlicensed private investigator in violation of California

   state law and in violation of the European Union law known as the GDPR (General Data

   Protection Regulation.)

                        Thirteenth Affirmative Defense - Lack of Volitional Act

          31.     Plaintiff’s claims are barred because the alleged infringement was not caused by a

   volitional act attributable to Defendant.

                   Fourteenth Affirmative Defense - Injunctive Relief Not Warranted

          32.     Plaintiff is not entitled to injunctive relief because any alleged injury to Plaintiff is

   not immediate or irreparable, and Plaintiff has an adequate remedy at law.

          33.     Moreover, the “Most Recent Hit UTC” attached to Plaintiff’s First Amended

   Complaint suggests that any purported infringement is no longer ongoing.

                          Fifteenth Affirmative Defense - Intervening Causes

          34.     Without admitting that Plaintiff has sustained any injury or damages and without

   admitting any liability whatsoever, Defendant alleges that the injuries complained of and the
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 17 of 19



   damages sought by Plaintiff in this Complaint and each such separate claim for relief asserted

   therein was the direct and proximate result of certain independent actions of third parties over

   whom Defendant has no control. Therefore, Defendant is not liable for any of the damage that

   may have resulted therefrom.

                                            Additional Defenses

             35.    Defendant reserves the right to supplement and/or amend this Answer, including

   through the addition of further affirmative defenses, based upon the course of discovery and

   pleadings in this action.

             WHEREFORE, Defendant respectfully requests that this Court enter judgment in his

   favor and against Strike 3 Holdings, LLC, providing as follows:

             A.     Plaintiff take nothing from its complaint and its claims be dismissed with

   prejudice;

             B.     Declaring that Defendant is not liable for infringing Plaintiff’s copyrights;

             C.     That Plaintiff has misused its copyrights and they should be unenforceable;

             D.     Awarding Defendant his costs and reasonable attorney’s fees incurred during this

   action;

             E.     Awarding Defendant all damages resulting from Plaintiff’s actions complained of;

   and

             F.     Any other relief this Court deems just and proper.

                                          Demand for Jury Trial

             Under Federal Rule of Civil Procedure 38, and any other applicable Rule or law,

   Defendant demands a trial by jury as to any issue triable by a jury.
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 18 of 19



                                      Respectfully submitted,


                                      /s/ Bradford A. Patrick_______________
                                      Bradford A. Patrick, Esq.
                                      LAW OFFICE OF BRADFORD A. PATRICK, PA
                                      Attorney for John Doe
                                      Florida Bar No.: 0529850
                                      10312 Bloomingdale Avenue
                                      Suite 108, MS 336
                                      Riverview, Florida 33578
                                      Tel : 813-384-8548
                                      bap@baplegal.com
Case 1:19-cv-22188-KMW Document 16 Entered on FLSD Docket 12/30/2019 Page 19 of 19




                                         CERTIFICATE OF
                                            SERVICE

           This is to certify that on December 30, 2019, this document was filed with the Court

    via the CM/ECF electronic filing system, thereby serving it upon all counsel of record.


                                                /s/ Bradford A. Patrick_______________


   CM/ECF Service List:

   Ms. Rachel E. Walker
   SMGQ LAW
   218 NW 24th Street
   Miami, FL 33127
   Tel.: 305-377-1000
   Fax: 855-327-0391
   Email: rwalker@smgqlaw.com
   Counsel for Plaintiff
